Mr. Justice Scanlan dissenting: As I read the record the opinion of the majority of this court does not fully state the position of the - defendant. When the plaintiff, in the trial court, offered the policy in evidence, the following occurred: “Mr. Potter (attorney for defendant): I am not objecting to the authenticity of the document or its execution. I object to it as immaterial, irrelevant and incompetent in that by reason of uncertainty it is a void contract and because the Court has no jurisdiction of the remedy and by reason of the uncertainty of amount involved there could1 be no judgment upon it.” In its argument that the superior court was without jurisdiction to pass upon the claim involved in the instant suit, the defendant does not concede that the plaintiff could have obtained relief in a proceeding before the Industrial Commission. On the contrary, it boldly states, “That anything is due to the plaintiff under that law (Workmen’s Compensation Law) is disputed.” The defendant strenuously contends that even if the plaintiff had treated the policy as a workmen■’s compensation policy of insurance and had pursued her remedy before the Industrial Commission, nevertheless, she could not have recovered under the policy, for the reason that the deceased was an employer and therefore he could not occupy the position of an employee within the contemplation of the Workmen’s Compensation Act. The defendant argues that “any attempt of the parties to the contract to provide for the payment of compensation to the person named in the policy as an employer upon the theory that he was his own employee, not only ‘borders on the ridiculous, ’ but is a palpable attempt to extend the terms and application of the Workmen’s Compensation Act, which, in the language of the Supreme Court of Wisconsin, cannot be so ‘enlarged, restricted or modified, ’ ” and in the oral argument before us the defendant contended that the policy was void because in contravention of the statute. In support of this contention it cited Lyle v. H. R. Lyle Cider & Vinegar Co., 243 N. Y. 257 (decided July, 1926); Porter v. Industrial Commission, 173 Wis. 267 (decided February 8, 1921); and Porter v. Travelers’ Ins. Co., 188 Wis. 638 (decided Jan. 12, 1926), which seem to sustain the contention that an employer cannot be an employee within the contemplation of the Workmen’s Compensation Acts of the respective. States. The policy in the instant case was issued March 23, 1928, and the defendant must be presumed to have known the law which it now cites when it issued the policy. It characterizes the policy as a ridiculous attempt of the parties to run counter to the Act. It would be a reasonable conclusion from the defendant’s argument that it knowingly issued what it assumed to be a policy void under the Act. The defendant then advances a contention, inconsistent with the former one, that in the present case the plaintiff’s right of action, if any she have, “could only be determined in accordance with the provisions of the Workmen’s Compensation Law and not by a suit in the first instance in the Superior Court of Cook County,” and this contention is strenuously argued. The defendant also contends that the policy is a void one and recovery under the same would therefore be impossible in any forum. The decision of the majority of this court, upholding the contention that the superior court was without jurisdiction to pass- upon the claim of the plaintiff, especially in view of- the position of the defendant, does not accord with my sense of justice. The plaintiff’s action is in assumpsit, and it is not based upon the theory that the defendant was bound under the Workmen’s Compensation Act. It is a suit to recover the amount the plaintiff claims to be due her under an alleged policy of insurance. ■ In Healey v. Mutual Acc. Ass’n of the Northwest, 133 Ill. 556, 561, the court quotes with approval the following: “ ‘No rule in the interpretation of a policy is more fully established, or more imperative and controlling, than that which declares that in all eases it must be liberally construed in favor of the insured, so as not to defeat, without a plain necessity, his claim to the indemnity which, in making the insurance, it was his object to secure. When the words are, without violence, susceptible of two interpretations, that which will sustain his claim and cover the loss must, in preference, be adopted.’ May on Insurance (2d ed.) sec. 175.” (See also Travelers’ Ins. Co. v. Dunlap, 160 Ill. 642, 646.) In Julius v. Metropolitan Life Ins. Co., 299 Ill. 343, 348, it is said: “If there is any ambiguity in an insurance policy it is the fault of the insurance company. It prepares the contract and the language used in the contract is its language. If that language is susceptible of two interpretations, that one will be -adopted which is most favorable to the insured in order to indemnify him for the loss he has sustained.” (See also Wilkinson v. Aetna Life Ins. Co., 240 Ill. 205; Clarke & Co. v. Fidelity & Casualty Co. of New York, 220 Ill. App. 576; Goetz v. Continental Casualty Co., 245 Ill. App. 350, 356.) “It is a cardinal principle of insurance law that a policy or contract of insurance is to be construed liberally in favor of insured and strictly as against the company. Stated more fully, the rule is that, where, by reason of ambiguity in the language employed in a policy or contract of insurance, there is doubt or uncertainty as to its meaning and it is fairly susceptible of two interpretations, one favorable to insured and the other favorable to the company, the former will be adopted. Similar statements of this rule have been repeatedly reiterated in numerous decisions of the courts.” (32 O. J. 1152.) In support of this statement of the law the editor cites a great many cases from the various states. Numerous Illinois cases are cited. “Contracts of insurance should be liberally construed to accomplish the purpose for which they are made.” (Ib.) “Insurance or indemnity against loss, being the object and purpose of the contract, the courts will construe it, when possible, so as to effectuate this purpose and so as to uphold rather than defeat or.avoid, the contract.” (Id. 1150; Weisguth v. Supreme Tribe of Ben Hur, 194 Ill. App. 17, affirmed in 272 Ill. 541.) “No one can doubt that the language employed in an insurance policy is to be construed in aid of the insurance rather than to the end of defeating it, for, indeed, the insurance vouchsafed is the'very object and purpose of the contract.” (De Mun Estate Corp. v. Frankfort General Ins. Co., 196 Mo. App. 1, 7.) If the policy in .question is interpreted as a workmen’s compensation policy, it follows, of course, that it must be held to be a void policy, for the reason that an employer cannot be an employee within the contemplation of the Act. Therefore, in construing the policy, we must interpret it, if possible, in a way that will give effect to it “so as to uphold rather than defeat or avoid, the contract.” Here, we have an insurance company boldly asserting that it attempted, in a “ridiculous way,” to contravene the Act. The policy was prepared by it, and it cannot be presumed that the deceased, a teamster, was engaged in any such alleged attempt. He sought insurance. The defendant -claims that it did not give him insurance of any kind by the policy. Under all the circumstances in this case the defendant should not be allowed to make this claim. If it is a valid policy, and I think it is, as it is not a policy under the Workmen’s Compensation Act, it necessarily follows that it is a contract of insurance. In any event, the judgment of this court that the superior court was without jurisdiction to adjudicate the claim of the plaintiff is an erroneous one. The position of the defendant is that the policy is not a valid workmen’s compensation policy and that if a proceeding were brought under it before the Industrial Commission it would fail. The plaintiff admits that the defendant was not bound to make compensation payments to her under the Compensation Act, and she is not attempting, in the present proceeding, to have the superior court pass upon a claim brought under the Act. Her action is in assumpsit and, as I have heretofore stated, it is not based upon the theory that the defendant was bound under the Workmen’s Compensation Act, but it is a suit to recover the amount the plaintiff claims to be due her under an alleged policy of insurance. In my opinion the superior court had full jurisdiction to pass upon the subject matter of the action. Nor would the claim of the defendant that the alleged contract was nonenforceable by its "terms affect, in any way, the jurisdiction of the court. I dissent from the judgment of this court holding that the superior court of Cook county was without jurisdiction to hear or adjudicate upon the plaintiff’s claim.